       Case: 1:17-cv-00702-TSB Doc #: 46 Filed: 12/11/19 Page: 1 of 2 PAGEID #: 1060

                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 RAUL KOPALEISHVILI,                               Case No. 1:17-CV-00702-TSB
                        Plaintiff,                 Judge Timothy S. Black
 vs.
 UZBEK LOGISTICS, INC., et al.
                        Defendants.


                                      NOTICE OF PENDENCY
              IMPORTANT NOTICE ADVISING YOU OF YOUR LEGAL RIGHTS

TO: All drivers who entered into written contracts with Uzbek Logistics, Inc. and/or Uzbek Transport
Express, LLC since April 2009 requiring payment on a “per mile” basis. The class does not include
those drivers whose contracts expressly state compensation will be paid “based on practical miles.”
(The “Class”)

         If you worked for Uzbek Logistics, Inc. and/or Uzbek Transport Express, LLC
 (collectively referred to as “Uzbek”) at any time since April 2009, the purpose of this Notice is to
 advise you of this class action lawsuit, and to further advise you of certain rights you may have with
 respect to this class action.

         Plaintiff Raul Kopaleishvili is a truck driver who formerly worked for Uzbek and has
 brought this action on behalf of all other current and former drivers of Uzbek who contracted to
 be paid on a “per mile” basis but were not paid for all of the actual miles that they drove.
 Plaintiff alleges that he had a written agreement with Uzbek to be paid for each mile that he
 drove, but that Uzbek only paid him based on practical miles that Uzbek calculated using Google
 Maps and/or Mapquest. Plaintiff alleges this method of calculation resulted in unpaid
 compensation that he is owed. Plaintiff has brought this lawsuit to recover compensation
 allegedly owed to himself and all other drivers who entered into written contracts with Uzbek
 requiring payment on a “per mile” basis.

YOU MAY BE OWED PAYMENT IF:


        You are a driver that entered into a written contract with Uzbek Logistics, Inc. and/or
 Uzbek Transport Express, LLC between April 2009 and the present that required payment on a
 “per mile” basis but were not for all the miles you actually drove.

        This Notice is meant to advise you of your right to participate in this lawsuit as a
 claimant and plaintiff if you believe that you were underpaid by Uzbek.

      A class has been certified for claims alleging that Uzbek breached its agreements with
 members of the Class by failing to pay them for all actual miles driven. You do not need to do
   Case: 1:17-cv-00702-TSB Doc #: 46 Filed: 12/11/19 Page: 2 of 2 PAGEID #: 1061

anything at this time as you are automatically a member of the Class of drivers who have
claims.

You shall be represented by Virginia & Ambinder, LLP, and Croskery Law Offices, the
attorneys designated by the Court to represent you (“Class Counsel”). If you decide to
participate in this lawsuit, you give up the right to sue Uzbek for unpaid compensation and other
related damages in other litigation. You will be bound by any decision of the Court in this
lawsuit.

    If you do not wish to participate in this lawsuit, you must send a letter stating your intention
to exclude yourself from the Class (opt-out) by _________ to LaDonna M. Lusher, Esq. of
Virginia & Ambinder, LLP, located at 40 Broad Street, 7th Floor, New York, NY 10004. If you
decide not to participate in this lawsuit (opt-out), you may not be eligible to receive any benefits
in the event that recovery is obtained. You would be free to file or pursue claims against any of
the Defendants independently at your own expense.

    You will not be required to pay any fee for services provided by Class Counsel Virginia &
Ambinder, LLP and Croskery Law Offices. If you are represented by Class Counsel, their costs
and fees will be paid out of any recovery against Uzbek. You have a right to consult with an
attorney about this matter. If you wish to be represented by other counsel, you may retain
another attorney, but you may be responsible for paying that attorney.

       LaDonna Lusher, Esq., of Virginia & Ambinder, LLP, located at 40 Broad Street, 7th
Floor, New York, NY 10004, telephone number (212) 943-9080, facsimile number (212) 943-
9082, and Robert F. Croskery of Croskery Law Offices, 3905 Eastern Avenue, Suite 200,
Cincinnati, Ohio 45226, telephone number (513) 232-5297 have been designated as Class
Counsel, and represent the Plaintiffs in this case.

    Further information about this Notice and answers to other questions concerning this
lawsuit may be obtained by contacting Class Counsel, LaDonna Lusher, Esq. of Virginia &
Ambinder, LLP, located at 40 Broad Street, 7th Floor, New York, NY 10004, telephone number
(212) 943-9080, facsimile number (212) 943-9082. If you would like to discuss your potential
claim, and require Russian translation, please ask for Joel Goldenberg, Esq. If you require
Spanish translation, please ask for Ines Cruz.

              PLEASE DO NOT CONTACT THE COURT ABOUT YOUR CLAIM.


                                              SO ORDERED: ________________________
                                                          Hon. Timothy S. Black
                                                          United States District Judge


Dated: _____________, 2019
